Timothy P. Cannon, Judge,
concurring.
{¶ 59} I agree with the majority.
{¶ 60} I write separately to point out that the most important issue in this case is to achieve, if possible, a just and equitable result based on what might be determined was the intention of the deceased. Public policy demands that a broad range of information should be admitted in an effort to make this determination. Guidance as to what the public policy should be is set forth in the state of Ohio through R.C. 5815.33, providing that a prior designation of a spouse in a life insurance policy is invalid if the marriage is terminated by a subsequent *459divorce, dissolution, or annulment. R.C. 5815.83(B)(1). The law will treat that spouse as predeceased. Id.
{¶ 61} In this case, we have a designation of Miller as the sole beneficiary, not in her name alone, but with the qualification of her status as “fiancé[e].” It is clear from the record this status was extinguished long before the death of the insured. What sense would our public policy make if we gave greater status to a former “fiancé[e]” than we do to a former spouse? I am well aware of the holding in other jurisdictions that indicate it is the name of the beneficiary, not the designated status, that controls. See Congrove v. Ogan (Mar. 26, 2002), 4th Dist. No. 01CA2639, 2002 WL 485793, at *7-12. However, under the facts of the instant case and in view of the clear public policy set forth in the statute, one wonders whether that analysis should be blindly followed in all cases.
{¶ 62} I agree with the majority that a factual question exists that would allow one to consider whether Douglas Sr. thought he had followed the necessary procedures to change the beneficiary. The trial court felt his failure to verify his beneficiaries was inexplicable. However, if the testimony of Ms. Layman is admitted through Evid.R. 804(B)(5) or some other exception and believed by a trier of fact, it is perfectly consistent with appellants’ contention that Douglas Sr. expressed his intentions to the proper authority.